Name: Commission Regulation (EC) No 624/2004 of 1 April 2004 fixing the maximum reduction in the duty on sorghum imported in connection with the invitation to tender issued in Regulation (EC) No 238/2004
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade;  trade policy
 Date Published: nan

 Avis juridique important|32004R0624Commission Regulation (EC) No 624/2004 of 1 April 2004 fixing the maximum reduction in the duty on sorghum imported in connection with the invitation to tender issued in Regulation (EC) No 238/2004 Official Journal L 098 , 02/04/2004 P. 0029 - 0029Commission Regulation (EC) No 624/2004of 1 April 2004fixing the maximum reduction in the duty on sorghum imported in connection with the invitation to tender issued in Regulation (EC) No 238/2004THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), and in particular Article 12(1) thereof,Whereas:(1) An invitation to tender for the maximum reduction in the duty on sorghum imported into Spain was opened pursuant to Commission Regulation (EC) No 238/2004(2).(2) Pursuant to Article 5 of Commission Regulation (EC) No 1839/95(3), the Commission, acting under the procedure laid down in Article 23 of Regulation (EEC) No 1766/92, may decide to fix a maximum reduction in the import duty. In fixing this maximum the criteria provided for in Articles 6 and 7 of Regulation (EC) No 1839/95 must be taken into account. Whereas a contract is awarded to any tenderer whose tender is equal to or less than the maximum reduction in the duty.(3) The application of the abovementioned criteria to the current market situation for the cereal in question results in the maximum reduction in the import duty being fixed at the amount specified in Article 1.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1For tenders notified from 26 March to 1 April 2004, pursuant to the invitation to tender issued in Regulation (EC) No 238/2004, the maximum reduction in the duty on sorghum imported shall be 6,98 EUR/t and be valid for a total maximum quantity of 61000 t.Article 2This Regulation shall enter into force on 2 April 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EC) No 1104/2003 (OJ L 158, 27.6.2003, p. 1).(2) OJ L 40, 12.2.2004, p. 23.(3) OJ L 177, 28.7.1995, p. 4. Regulation as last amended by Regulation (EC) No 2235/2000 (OJ L 256, 10.10.2000, p. 13).